Citation Nr: 0332177	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) located in Cheyenne, Wyoming


THE ISSUE

Propriety of an initial 10 percent evaluation for second 
degree chemical burns, lower extremities, upper extremities, 
and abdomen, to include entitlement to separate disability 
evaluations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active service in the United States Navy from 
February 1958 to January 1961, which included 2 years and 8 
months of foreign or sea service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
RO, which granted a claim of entitlement to compensation 
under 38 U.S.C. § 1151 for second degree chemical burns of 
each of his lower and upper extremities, and the abdomen, and 
assigned a 10 percent rating for this disability.  

The veteran's appeal was initiated following an original 
award of compensation.  Consequently, the rating issue on 
appeal is not the result of a claim for increased 
entitlement, rather one involving the propriety of the 
original evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  


REMAND

The veteran and his representative have requested that a more 
thorough and comprehensive VA examination be conducted, to 
include measurements of the surface area of the veteran's 
service-connected second degree chemical scars of both lower 
extremities, both upper extremities, and abdomen, as well as 
to obtain unretouched color photographs of the scars.  The 
Board agrees, and remands the matter to the RO so that this, 
and other necessary and indicated, development might be 
completed, and so that the claim might then be readjudicated 
for additional consideration under Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

38 C.F.R. § 4.2 states that "[i]t is the responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present."  
(Emphasis added.)  Furthermore, 38 C.F.R. § 4.10 provides 
that "[t]he basis of disability evaluations is the ability of 
the body as a whole...or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment."  In addition, 38 C.F.R. § 4.13 
provides: "When any change in evaluation is to be made, the 
rating agency should assure itself that there has been an 
actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examination or in 
use of descriptive terms."  Id.  Finally, the Board is not 
empowered to make medical judgments, or base a decision on a 
medical guess constructed from incomplete VA examination 
reports.  See Colvin v. Brown, 6 Vet. App. 177 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 38 C.F.R. 
§§  4.2, 4.10.  

The VA examination report of November 2000 found that the 
veteran's service-connected chemical burns of the right and 
left arms, right and left legs and abdomen include 
approximately 40 scars of the left lower extremity, 20 scars 
of the right lower extremity, 10 scars of the abdomen, and 35 
of each of the upper extremities.  This description provides 
no useful information in terms of how scars are evaluated 
under the VA's Schedule for Rating Disabilities.  No 
measurements were taken estimating the total surface area of 
each scar, or area of scarring (each extremity, the abdomen 
and any other area of chemical scarring), as contemplated by 
the VA Schedule for Rating Disabilities at 38 C.F.R. 
§ 4.1118, Diagnostic Codes 7801 and 7806.  Similarly, no 
photographs were taken of the scars, as is usual VA practice.  
Additionally, no notation was made as to whether any of the 
scars or areas of scarring are deep, necessary information 
under Diagnostic Code 7801.  Additional clinical information 
is needed, such as whether the veteran is required to 
maintain systemic therapy for the care of these scars, as is 
anticipated by Diagnostic Code 7806.  Moreover, the examiner 
noted, inexplicably, that the veteran's chart was not 
available, and then made a handwritten note indicating that 
the VA claims file was reviewed.  The fact remains, however, 
that the examination report notes no pertinent medical 
history, and, most unfortunately, provides little valuable 
medical information for the equitable rating of the veteran's 
service-connected scars.  All of the criteria factors listed 
in Diagnostic Codes 7801, 7802 and 7806 must be considered on 
VA reexamination of his chemical scars.  

Additional necessary development is indicated.  Upon the 
completion of the above VA examination, the veteran's claim 
must be reevaluated to include consideration of a separate 
disability evaluation for each extremity or area of scarring 
under the Court decision of Esteban v. Brown, 6 Vet. App. 259 
(1994).  It is noted that neither Esteban, nor 38 C.F.R. 
§ 4.14 (2003), regarding separate disability evaluations, has 
been considered at the RO to date.  Separate evaluations for 
scars of different areas of the body is anticipated by Note 
(1), which follows both Diagnostic Code 7801 and 7802, at 38 
C.F.R. § 4.118, Part 4.  The Board adds that both Diagnostic 
Codes 7801 and 7802 are for consideration on appeal, along 
with Diagnostic Code 7806.  

In finding so, the Board explains that while 38 C.F.R. § 4.14 
directs that the evaluation of the same disability under 
various diagnoses to be avoided, the United States Court of 
Appeals for Veterans Claims (Court) has long held that 
separate and distinct manifestations of an injury or disease 
warrant separate disability ratings under § 4.14.  Esteban, 
supra, at 259.  (Emphasis added.)  In conjunction with the 
RO's readjudication of the claim on appeal, to include 
Fenderson staged ratings, consideration must be given to the 
assignment of a separate disability evaluation for each leg, 
and for each arm, as well as the abdomen, as appropriate, and 
subject to specific and well reasoned findings on VA skin 
examination.  Esteban, Supra.  

The claim on appeal is remanded for the completion of the 
above referenced, and below requested, development: 

1.  The RO should appropriately contact 
the veteran and provide him an 
opportunity to submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for his service-connected second 
degree skin burns, from August 2000 to 
the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from August 2000 
to the present--if not already of record, 
as identified by the veteran.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.  

2.  Thereafter, the veteran should be 
scheduled for an examination for 
disorders of the skin, by a VA specialist 
in the field of skin burns, preferably 
chemical burns, if possible, so as to 
ascertain the current severity of 
service-connected chemical burn scars of 
the right and left legs, right and left 
arms, and abdomen-as well as any other 
area of the body found to have chemical 
burn scars.  The claims folder must be 
made available to the examiner for use in 
the study of the case, as well as 
reference in the examination report.  All 
indicated testing or specialty 
examinations should be performed. 

The examiner is to provide a definitive 
statement as to the location of all the 
areas of involvement regarding the 
veteran's service-connected chemical burn 
scars, including any scars of the back, 
shoulders, neck, groin, face, etc, and if 
so, whether such scars are painful or 
involve limitation of motion of an 
affected joint, and whether any of the 
scars are deep.  A  total measurement of 
the surface area of each area of scarring 
is requested (as to each extremity and 
abdomen, as well as any other separate 
area of chemical burn scarring), with 
consideration of all of the factors 
listed at 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802 and 7806, to include 
whether the veteran is required to 
maintain systemic therapy for the care of 
these scars under Diagnostic Code 7806.  

Unretouched color photographs of the 
involved burn areas must be taken and 
included in the file.  The examiner is to 
set forth all findings and conclusions, 
along with rationale and support for the 
findings entered, in a clear, 
comprehensive and legible manner, with 
reference to any and all supporting 
evidence, including both the veteran's 
reports and complaints, and his 
documented clinical history.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied. 

4.  Thereafter, the RO should 
readjudicate the veteran's claim 
questioning the propriety of an initial 
10 percent evaluation for second degree 
chemical burns, lower extremities, upper 
extremities, and abdomen, to include 
entitlement to separate disability 
evaluations.  If any decision, in whole 
or in part, remains adverse to the 
veteran, he and his representative should 
be provided a SSOC, with an opportunity 
to respond thereto.  Evidence recently 
submitted and not previously considered 
should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

